IN THE COURT OF CRIMINAL APPEALS
                        OF TEXAS
                                     NO. PD-1215-12



                     EX PARTE ALFREDO OLVERA, Appellant



            ON STATE’S PETITION FOR DISCRETIONARY REVIEW
                  FROM THE FIFTH COURT OF APPEALS
                            COLLIN COUNTY



       Per curiam.

                                      OPINION


       Appellant pleaded guilty to assault of a public servant. The trial court deferred an

adjudication of guilt and placed Appellant on supervision for five years. He was later denied

reentry into the United States.

       Appellant filed a writ application pursuant to Art. 11.072 alleging that he received

ineffective assistance of counsel under Padilla v. Kentucky, 559 U.S. 356 (2010). The trial

court denied relief. On appeal, the Court of Appeals reversed, holding that counsel was
                                                                               OLVERA - 2


ineffective under Padilla. Ex parte Olvera, No. 05-11-01349-CR, 2012 Tex. App. LEXIS

4896 (Tex. App. – Dallas June 20, 2012) (not designated for publication).

       The State has filed a petition for discretionary review of this decision. The U.S.

Supreme Court recently held that, under Teague v. Lane, 489 U.S. 288 (1989), Padilla does

not have retroactive effect. Chaidez v. United States, __ U.S. __, 133 S. Ct. 1103 (2013).

Today, we adopted that Court’s reasoning as a matter of state law in Ex parte De Los Reyes,

No. PD-1457-11, __ S.W.3d __ (Tex. Crim. App. March 20, 2013).

       The Court of Appeals in the instant case did not have the benefit of our opinion in De

Los Reyes. Accordingly, we grant the State’s petition for discretionary review, vacate the

judgment of the Court of Appeals, and remand this case to the Court of Appeals in light of

De Los Reyes.




DATE DELIVERED: March 20, 2013

DO NOT PUBLISH